Exhibit 10.2
***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
JOINT MARKETING AGREEMENT
This Joint Marketing Agreement (“Agreement”) is effective as of the 11th day of
May 2009 (“Effective Date”), by and between NationalCreditReport.com, L.L.C.
(“NCRC”), with its principal place of business at 1690 South Congress Ave,
Suite 200 Delray Beach, FL 33445 and First Advantage Membership Services, Inc.
(“FAMS”) with its principle place of business at 12395 First American Way,
Poway, CA 92064. In consideration of the mutual agreements of the parties herein
and the benefits each expects to derive hereunder, the parties agree as follows:
MARKETING, FAMS REPORTS, AND RELATED MATTERS
1.1 FAMS Reports and Marketing Activities. NCRC will market FAMS’s consumer
reports, credit reporting monitoring services and credit scores (together, “FAMS
Reports”) as part of NCRC’s products and services (the “Services”) directly to
consumers who are the subjects of such reports (“Consumer Users”). The FAMS
Reports will be provided directly by First Advantage Credco (“Credco”), and an
affiliate of FAMS that is a consumer reporting agency. If NCRC’s web site is
used as a mechanism for placing orders for FAMS Reports, NCRC agrees to comply
with the requirements set forth in Exhibit A-1, attached hereto and incorporated
herein by reference. NCRC may not market or place orders for, FAMS Reports
through any third party website unless FAMS first agrees in writing in each
specific case.
NCRC will market the FAMS Reports pursuant to methods agreed upon in writing by
NCRC and FAMS. NCRC will provide FAMS the opportunity to review and approve all
marketing materials in connection with FAMS Reports proposed to be used by NCRC
(including all material changes to materials previously approved by FAMS) at
least three (3) business days prior to use, publication, or release, and will
make any changes requested by FAMS. FAMS will not unreasonably withhold
approval. NCRC shall bear all marketing costs and expenses of all marketing of
FAMS Reports.
1.2 Format of FAMS Reports. FAMS Reports will be provided in an HTML format.
NCRC agrees to publish the Credit Report Acceptance of Terms (Exhibit A-2) on
their web site related to the ordering of FAMS Reports.
1.3 Restriction on Use of FAMS Reports. FAMS Reports will be provided to
Consumer Users solely for their personal use. Consumer Users must give written
instructions for FAMS/CREDCO to provide FAMS Reports as part of NCRC’s products
and services they have ordered (“Consumer User Instructions”). If the Consumer
User Instructions are given in electronic format, the electronic authorization
must (a) comply with the requirements set forth in Exhibit A-3, attached hereto,
and incorporated herein by reference, be in a form that (b) be capable of being
retained for later reference, (c) clearly evidence Consumers User’s instructions
to obtain the FAMS Report, and (d) comply with all applicable federal and state
laws and regulations. NCRC shall retain copies of all Consumer User Instructions
for at least five (5) years, and FAMS, at its own expense, shall have the right,
during normal business hours and with reasonable prior written notice, to audit
and make copies of such instructions. Within seven (7) business days after
receipt of FAMS’s written request, NCRC shall promptly provide FAMS samples of
the Consumer User Instructions or specific Consumer User Instructions, as
specified by FAMS. Prior to destroying any Consumer User Instructions, NCRC
shall notify FAMS of its intent to take such action and, if requested by FAMS,
shall deliver such instructions to FAMS, at FAMS’s expense. NCRC agrees to
(a) implement sufficient procedures and controls to assure that FAMS Reports are
ordered only by the subject of the report and to take reasonable steps to detect
and prevent fraud in connection with such orders, (b) accurately provide FAMS
with the Consumer User identifying information as received by NCRC, and
(c) assure the accuracy of such identifying information.
1.4 Compliance. NCRC agrees to adhere to the requirements mandated by the
national credit repositories (Experian, Equifax and Trans Union, hereinafter
referred to as the “Repository(s)”) including any new requirements that are
mandated by the Repositories, in connection with the FAMS Reports. NCRC also
agrees to adhere to all applicable regulatory requirements. NCRC agrees to
respond to any written objection pertaining to NCRC controllable issues from any
Repository relating, but not limited to the marketing, publication, release, use
or sale of FAMS Reports. NCRC shall make such response directly to FAMS and NCRC
will, in good faith, make every reasonable effort to assist FAMS to get the
objecting Repository to agree to waive the objection, or NCRC will change what
is objected to in order to comply with Repository requirements. If NCRC is
unable to change what is objected by the Repository(s), then this Agreement will
terminate immediately. In no event will FAMS have any obligation to provide any
FAMS Reports if FAMS determines, under advice of independent counsel and having
given NCRC a reasonable notice to cure (not to exceed thirty (30) days), that
providing such report may cause FAMS or CREDCO to violate the Fair Credit
Reporting Act or any other applicable law or require FAMS or CREDCO to violate
any of their agreements with the Repositories.

 

 



--------------------------------------------------------------------------------



 



1.5 Site Availability. FAMS shall maintain its own system that accesses FAMS
Reports for delivery to Consumer Users. This system processes FAMS Report orders
and delivers them to the Consumer User. NCRC shall be responsible for displaying
the FAMS Reports for Consumers Users as defined in Exhibit A-2. NCRC shall be
solely responsible for maintaining its systems, interface and web site in order
for NCRC to comply with the provisions of this Agreement. FAMS shall maintain
its system such that it is available 24/7/365. FAMS may schedule up to 8 hours
of maintenance per month. For planned maintenance events that exceed 8 hours,
notice will be sent to NCRC with one weeks advance notice. FAMS and NCRC will
provide to each other technical support contacts defined as personnel available
24/7 to correct any site availability issues.
(a) Business Continuity.
1. FAMS shall maintain and adequately support a business continuity program that
ensures the operational levels set forth and, in the event of an interruption,
the recovery of all functions necessary to meet FAMS’s obligations under this
Agreement, in accordance with the business continuity standards. Such business
continuity program must be in place on the Effective Date.
2. FAMS shall provide a summary of such business continuity program to NCRC
within two (2) business days of the Effective Date and upon request. NCRC shall
have the right to require FAMS, at least once every six (6) months during the
Term, to meet with NCRC to review, or to assess in writing, the continuing
adequacy of the business continuity plan and FAMS’s compliance with the terms of
this agreement.
(b) Incident Response and Reporting.
1. No later than 24 business hours after detection, FAMS will notify NCRC of any
actual or potential security intrusion or violation that will or could affect
NCRC Confidential Information, including without limitation, customer data and
financial data. This notification includes any complaint or report FAMS receives
from a third party (such as NCRC’s customers), but excludes a detailed
description of FAMS’s development, review and testing procedures. In FAMS’s
notification, it will report on the nature of the incident, estimated impact on
NCRC and investigative action taken or planned. Incidents include, without
limitation, violations or potential violations of a federal or state law,
including, without limitation, the Bank Secrecy Act.
2. FAMS shall provide NCRC with an incident status report every 2 hours or
within a timeframe mutually agreed upon by the parties until both parties agree
that a status report is no longer necessary.
3. Within three (3) business days after the initial incident report, FAMS will
provide NCRC with a written updated report that summarizes the results of the
investigative action and corrective/remedial action taken.
4. Upon completion of the investigation, FAMS will provide NCRC with a final
written report that gives a full accounting of the extent of the security
intrusion or security violation, including, without limitation, a description of
NCRC Confidential Information disclosed, destroyed, compromised, or altered;
specific corrective/remedial action taken.
5. NCRC reserves the right to disconnect the FAMS service if unauthorized access
is discovered. FAMS reserves reciprocal rights. This does not however, relieve
FAMS of its commitment to deliver on its service obligations which may be
unaffected by this loss in connection. Such unaffected service requirements will
have to be met by alternate methods of servicing until the inappropriate access
can be investigated and resolved to the satisfaction of NCRC.
1.6 Customer Service. FAMS shall maintain a customer service center staffed with
trained personnel sufficient to handle phone, e-mail and mailed customer
inquiries (“FAMS Customer Services”). Subject to the provisions set forth in
Exhibit C, FAMS agrees to maintain such staffing to meet the service level
standards set forth in Exhibit B.
1.7 Manner of Providing FAMS Reports. FAMS will provide FAMS Reports for
inclusion in the Services as follows: NCRC shall transmit Consumer User orders
obtained by it for FAMS Reports by providing FAMS with an electronically
readable transmitted file specifying the number of Repositories to be used in
the FAMS Report, the type of FAMS Report and the number of each type, and the
individual Consumer Users’ respective names, addresses (current address is
required and previous address, if available), dates of birth, social security
numbers, and other agreed upon identifying information (together,
“Identification Information”).

 

-2-



--------------------------------------------------------------------------------



 



1.8 Authentication. FAMS shall provide Experian’s L3 (“L3”) authentication
process or other process to authenticate a Consumer User’s identity. If such
authentication fails, FAMS shall attempt to manually authenticate Consumer
User’s via telephone. Consumer Users who cannot be authenticated will not be
able to receive FAMS Reports. FAMS will deliver the required FAMS Reports on
Consumer Users who have been authenticated.
1.9 Fulfillment Procedures. As set forth in section 1.8 above, NCRC will get
FAMS Reports that fail online authentication via a post back to a specified NCRC
URL. NCRC may send a FAMS Report directly to the Consumer User by First Class US
mail (“exception fulfillment”) where a Consumer User claims that he or she did
not receive such Report, where orders for such report are not delivered online
due to consumer request for delivery via the mail. NCRC will incur the costs of
buying the FAMS Report, printing it, and mailing it to the Consumer User.
1.10 Billing and Volume. Not later than 15 business days after the end of each
calendar month, FAMS shall provide NCRC a monthly cumulative report detailing
billing and volume and will note core Ids (client provided unique identification
numbers for each FAMS Report request) on the invoices. Additional reporting
frequencies may be delivered at NCRC’s request as mutually agreed upon by FAMS
Client Relations team.
1.11 Related Matters. NCRC shall pay to FAMS a per FAMS Report fee as specified
in Exhibit “C,” attached hereto, and incorporated herein by reference, to
support the costs of dedicated inbound toll free telephone lines provided by
FAMS for service to Consumer Users for calls related to FAMS Reports ordered and
delivered under this Agreement. NCRC shall disclose to Consumer Users in such
manner and form as agreed upon in writing by the parties that (a) CREDCO is the
consumer reporting agency that is providing the CREDCO Credit Reports to the
Consumer Users, (b) under the Fair Credit Reporting Act, as amended (“FCRA”) and
applicable state laws, Consumer Users may have the right to obtain a copy of
their credit files at the Bureaus without charge as defined by the FCRA or for a
nominal charge. To the extent required under applicable law, FAMS will
participate in the reinvestigation process to the extent required by applicable
law for Consumer User disputes regarding information in their FAMS Report, and,
where applicable, provide disclosures to Consumer Users. Periodically, FAMS may,
together with one or more Repositories or separately, on seven (7) days’ prior
written notice to NCRC, at its own expense, conduct reasonable on-site audits
during normal business hours of NCRC in order to monitor its compliance with the
terms of this Agreement. FAMS shall take commercially reasonable steps necessary
to avoid any material disruption to NCRC’s business during the audit.
Notwithstanding anything in the foregoing to the contrary, the scope of the
audit shall exclude technical and competitive business plans, forecasts, and
other business or technical related information, including trade secrets,
belonging to NCRC, as well as any other information that is not strictly
necessary for FAMS to determine NCRC’ compliance with the terms of this
Agreement.
1.12 Representations, Warranties, and Covenants. Each party represents,
warrants, and covenants to the other party that throughout the term of this
Agreement, its performance shall comply with all relevant federal, state, and
local laws and regulations applicable to such party, including, but not limited
to, the FCRA and applicable state laws. Without limiting the generality of the
foregoing, each party agrees that during the term of this Agreement, it will use
all “nonpublic personal information” it obtains on Consumer Users in connection
with this Agreement solely to perform its respective duties and obligations
under this Agreement, it will not use any such information contrary to the
requirements of the Gramm-Leach-Bliley Act and the regulations of the Federal
Trade Commission there under (together, “G-L-B Act”), and it will otherwise
comply with all applicable requirements under the G-L-B-Act in connection with
such information and the Consumer Users to whom such information relates. NCRC
and FAMS agree to comply with the foregoing.
2
TERM and TERMINATION
2.1 Term. The initial term of this Agreement shall be for a two year term
commencing on the Effective Date. Thereafter, this Agreement shall automatically
renew for successive one-year terms unless either party gives the other party
written notice of its intent to terminate this Agreement at least sixty
(60) days prior to the expiration of the then current term, in which event, this
Agreement shall terminate at the end of such term. In addition, FAMS can
terminate this Agreement, without penalty, effective upon written notice to NCRC
if NCRC does not pay FAMS a *** in FAMS Charges (defined below) for FAMS Reports
(Credit Reports and monitoring). FAMS may also terminate this Agreement
immediately, without penalty, if required to do so by any Repository; FAMS will
provide NCRC as much advance notice as possible.
2.2 Termination for Cause. Either party may terminate this Agreement prior to
the end of the then current term in the event that the other party has
materially breached a representation, warranty, covenant, or other agreement
hereunder and has not cured such breach within thirty (30) days after its
receipt of written notification by the other party of the breach and its intent
to terminate. In addition, FAMS may terminate this Agreement effective on seven
(7) days prior written notice to NCRC, in the event NCRC has breached any of its
obligations with respect to the use of FAMS Reports and the protection of the
privacy of such information and NCRC has not cured such breach within such seven
(7) day period. Termination of this Agreement for cause shall not impair any
other rights or remedies available to the terminating party with respect to the
breach that gave rise to such termination.
2.3 Effect of Termination. At the termination of this Agreement, FAMS will have
no further obligation to provide any new FAMS Reports.
***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.

 

-3-



--------------------------------------------------------------------------------



 



3
PAYMENT FOR FAMS REPORTS; COLLECTIONS
3.1 FAMS Charges; Collections. FAMS shall be entitled to receive from NCRC the
amounts set forth in Exhibit “C” (“FAMS Charges”). NCRC’s obligation to pay the
FAMS Charges is absolute and unconditional, and is payable irrespective of the
prices paid by Consumer Users for FAMS Reports or actual collections by NCRC.
NCRC shall be solely responsible, for collecting payment for the FAMS Reports
from Consumer Users, and NCRC shall bear the sole risk of nonpayment. NCRC shall
indemnify, defend, and hold harmless FAMS from any losses, costs, expenses
(including, without limitation, reasonable attorney fees, costs of litigation,
and costs of enforcing judgment), liabilities, penalties, claims, and damages
(together, “Damages”) incurred by FAMS in connection with NCRC’s collection
activities.
3.2 Payment Terms. NCRC agrees that it will remit the FAMS Charges to FAMS
within 30 days after receipt of the invoice for the FAMS Charges.
3.3 Effect of Price Changes. If, during the term of this Agreement, FAMS’s cost
of providing FAMS Reports increases as a result of increased fees from any or
all of the Repositories, or the imposition of new state/federal requirements
that increase FAMS’s cost of selling FAMS Reports to Consumer Users in such
states, FAMS may increase the FAMS Charges set forth in Exhibit “C”, to cover
the Repository(s) price increase plus an amount to maintain FAMS’s existing
profit margin percentage on consumer reports. FAMS shall provide NCRC with as
much notice as practicable under the circumstances of any such price increase,
and the price increase will be effective after thirty (30) days written notice
to NCRC. In the event FAMS imposes such increase, NCRC may terminate this
Agreement, without penalty, by written notice to FAMS at any time prior to the
effective date of the increase.
3.4 Sales Tax. The prices set forth in Exhibit C do not include sales, use, or
excise taxes, or any other taxes or fees assessed by any state or local
authority in connection with the sale of FAMS Reports to Consumer Users
(collectively, “Sales Taxes”), and Sales Taxes shall be charged separately. If
applicable, NCRC shall disclose to Consumer Users that Sales Taxes will be
charged and the amount thereof. NCRC shall be solely responsible for collecting,
as FAMS’s agent, all Sales Taxes due in connection with sales of FAMS Reports to
Consumer Users and remitting, when due, to the appropriate governmental
authorities, all such Sales Taxes. NCRC agrees to provide FAMS with evidence of
all Sales Tax payments to governmental authorities concurrently with payment,
and will permit FAMS to audit its books and records on reasonable notice to
verify that all required Sales Taxes have been properly paid. NCRC shall
indemnify, defend, and hold harmless FAMS for any and all such Sales Taxes and
any Damages incurred by FAMS in connection with NCRC’s failure to properly
collect and deliver to the appropriate government authorities on a timely basis
all required Sales Taxes.
4
CONFIDENTIAL AND OTHER PROTECTED INFORMATION
4.1 Each party acknowledges that the other party owns all rights to
“Confidential Information” that may be disclosed from time to time by the owning
party (“Disclosing Party”) to the other party (“Receiving Party”). “Confidential
Information” means all trade secrets and other nonpublic proprietary information
that the Disclosing Party has identified to the Receiving Party as such prior to
disclosure or promptly thereafter if such disclosure is oral. The Receiving
Party agrees to use the Disclosing Party’s Confidential Information only to
perform its obligations under this Agreement, and to use the same level of
diligence and care that a prudent business would use to protect its own
confidential and proprietary information in order to prevent unauthorized use,
dissemination, or disclosure of the Disclosing Party’s Confidential Information.
Each party will take reasonable steps to assure that its employees and agents
comply with the foregoing requirements. The parties acknowledge that any breach
of this Section 4 by one party could cause irreparable harm to the other party,
and each party hereby consents to entry of an injunction or other equitable
relief, without the necessity of posting bond or proving damages, in the event
of any such threatened or actual breach by it in addition to monetary damages
and any other available remedies. Confidential Information of the Disclosing
Party does not include any information that is (a) already known to the
Receiving Party prior to its receipt of such information, (b) is developed
independently, or legitimately obtained from a third party, by the Receiving
Party, or (c) is required by law or court order to be disclosed; provided,
however, if the Receiving Party is the party subject to such court order or
other legal obligation, it will provide the Disclosing party with prior notice
to enable the Disclosing party to contest such order or obligation or seek
appropriate protective remedies. Except as otherwise required by law, the
parties agree to treat as Confidential Information the terms of this Agreement
(including all exhibits and amendments), provided, however, that FAMS may
provide a copy of this Agreement to any Repository, if so requested. In
addition, NCRC recognizes that FAMS has devoted significant resources to
developing the format of the FAMS Reports and agrees that such format is the
proprietary information and a valuable commercial asset of FAMS. Accordingly,
NCRC agrees that, except pursuant to this Agreement, it will not directly or
indirectly use, or permit any third party with a marketing relationship with
NCRC to provide consumer reports to NCRC customers in such format or any format
that is intentionally designed to be substantially similar and is likely to be
confused with such format.

 

-4-



--------------------------------------------------------------------------------



 



4.2 Consumer Data. Except as permitted under this Agreement, each party agrees
not to disclose any “Consumer Data” (defined below) to anyone except its
employees and agents with a need to know in order to enable that party to
perform its duties and obligations under this Agreement. Each party agrees to
use diligent efforts, and at least the same degree of care it uses to protect
its own confidential information, to prevent unauthorized use or disclosure of
the Consumer Data and to require all agents to agree in writing to comply with
such requirements. Each party will promptly provide the other party with copies
of such agreements upon request. “Consumer Data” is defined as all information
or data, in whatever form, provided by or through either party to the other in
connection with this Agreement concerning or relating to any Consumer User,
including, without limitation, names, addresses, telephone numbers, other
identifying information, and information relating to personal characteristics,
preferences, or credit history from the repositories. In order to comply with
the laws that regulate the Consumer Data, each party agrees to institute the
following systems, procedures, and controls (together, “Security Procedures”):

  a.   Each party will limit the persons who have access to the Consumer Data to
employees and agents who have a need to have access to such information in order
to enable that party to provide the services under this Agreement (“Authorized
Persons”). FAMS may also provide the Consumer Data to Credco and to the
Repositories in order to provide the FAMS Reports under this Agreement;

  b.   Neither party will make any copies of any Consumer Data except secure
backups and will require all Authorized Persons to agree to the same limitation.
FAMS and Credco may maintain copies of the Consumer Data to meet its obligations
under applicable law, including, but not limited to the Fair Credit Reporting
Act, as amended;

  c.   Each party will institute procedures to protect the confidentiality of
the Consumer Data such as keeping materials in a locked room to which persons
other than Authorized Persons will not have access;

  d.   Each party shall implement such other security procedures that NCRC and
FAMS may mutually agree are reasonably required from time to time.

  e.   Each party shall permit FAMS to audit the Security Procedures during
normal business hours upon seven (7) days’ prior notice, subject to the audit
limitations stated in paragraph 1.11, above.

5
DISCLAIMERS AND LIMITATION ON LIABILITIES
5.1 ALL FAMS REPORTS AND ALL OTHER PRODUCTS AND SERVICES PROVIDED BY FAMS (FAMS
REPORTS AND ALL OTHER PRODUCTS AND SERVICES PROVIDED BY FAMS, TOGETHER REFERRED
TO AS “FAMS SERVICE(S)”) UNDER THIS AGREEMENT ARE PROVIDED “AS IS.” NEITHER FAMS
NOR ANY OF ITS AFFILIATES (INCLUDING, BUT NOT LIMITED TO CREDCO) MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT TO ANY FAMS SERVICE INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
ACCURACY, VALIDITY, OR COMPLETENESS OF ANY FAMS SERVICE (OR ANY INFORMATION
CONTAINED THEREIN). NO WARRANTIES WILL BE CREATED BY COURSE OF DEALING, COURSE
OF PERFORMANCE, OR TRADE USAGE, AND FAMS EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES. IN ADDITION, NEITHER FAMS, NOR ANY OF ITS
AFFILIATES WARRANT THAT THE FAMS SERVICES (OR ANY INFORMATION THEREIN) WILL BE
FREE FROM ERRORS, WILL MEET NCRC’S OR CONSUMER USER’S NEEDS, OR WILL BE PROVIDED
ON AN UNINTERRUPTED BASIS SUBJECT TO THE BOUNDARIES OF THIS AGREEMENT. In no
event will FAMS or any of its affiliates have any liability to NCRC, any
Consumer User, or any third party, for incidental, special, consequential, or
any other similar Damages resulting from the invalidity, inaccuracy, or
incompleteness of the information contained in any FAMS Report or any delay in
providing such report, even if specifically advised of the possibility of such
Damages. FAMS’s maximum liability in connection with any FAMS Report shall not
exceed the amount of the FAMS Charge received by FAMS with respect to such
report. Neither party shall have any liability to the other party in connection
with any delay, interruption, or failure in performance hereunder resulting from
any cause if such cause is beyond the reasonable control of the failing party
including, with respect to FAMS, the unavailability of consumer information from
any Repository for any reason. For the purposes of this Section 5, the term
“FAMS” also includes the Repositories.
6
INDEMNIFICATION
The parties mutually agree to indemnify, defend, and hold harmless, one another,
its respective affiliates, and the respective officers, directors, employees,
agents, and suppliers and other third party contractors of one another from and
against any and all actions, lawsuits, investigations, proceedings, costs,
expenses (including, without limitation, attorney fees and court costs), damage
or claim (collectively, “Claims”) in any way connected with (1) any breach of
this Agreement by either parties employees, agents, or independent contractors,
and (2) any Claim by any Consumer User or any other third party, except to the
extent directly caused by gross negligence.

 

-5-



--------------------------------------------------------------------------------



 



7
SECURITY BREACH
In the event of any actual or suspected security breach that NCRC either suffers
or learns of that either compromises or is likely to compromise FAMS data
(including, but not limited to FAMS Reports, or any information contained
therein) (e.g., physical trespass on a secure facility, computing systems
intrusion/hacking, loss/theft of a PC (laptop or desktop), loss-theft of printed
materials, etc.) (collectively, a “Security Breach”), NCRC will promptly notify
FAMS security personnel within one (1) business day of the discovery of such
Security Breach and will immediately coordinate with FAMS security personnel to
investigate and remedy the Security Breach, as directed by FAMS security
personnel. Notification to FAMS shall be made by calling FAMS at 1-619-938-7242.
Except as may be permitted by applicable law, NCRC agrees that it will not
inform any third party of any such Security Breach without FAM’s prior written
consent; however, if such disclosure is required by applicable law, NCRC agrees
to work with FAMS regarding the content of such disclosure so as to minimize any
potential adverse impact upon FAMS and its clients and customers. NCRC also
agrees to comply with all applicable federal and state breach laws and to
provide timely notification under applicable law to those individuals affected
by the Security Breach (including, but not limited to, notification to law
enforcement authorities in the jurisdiction of NCRC and/or individual(s)
effected) in the event the Security Breach was caused by or arose from the
actions or inactions of NCRC. In addition, NCRC agrees to offer and provide, if
accepted, to each affected or potentially affected consumer, credit history
monitoring services for a minimum of one (1) year in which the consumer’s credit
history is monitored and the consumer receives daily notification of changes
that may indicate fraud or identity theft. The monitoring service must include
the daily data from at least one (1) national consumer credit reporting bureau.
If the root cause of the Security Breach is determined by FAMS to be under the
control of NCRC (e.g., employee fraud, misconduct or abuse, poor information
security practices, etc.), FAMS may assess NCRC a reasonable expense recovery
fee. If the root cause of the Security Breach is determined by FAMS to be under
the control of NCRC (see above), NCRC is required to submit written
documentation to FAMS outlining the cause of the breach and suggested remedial
actions. If a Security Breach occurs or is suspected to have occurred, FAMS may
take any action it considers appropriate to safeguard FAMS’s data, including but
not limited to suspension of NCRC’s access until FAMS has determined NCRC’s
environment is secure. FAMS will use commercially reasonable efforts to
implement, maintain and staff an intrusion detection system to minimize exposure
to hacking incidents and allow for rapid correction. FAMS agrees to follow
industry-standard security practices at its end of the connection, including,
but not limited to, a firewall, in an effort to not allow unauthorized traffic
to pass into NCRC networks through any common Internet connection. FAMS will
subscribe to third-party, industry-recognized security-vulnerability and
security-notification services such as vendors, CERT, and the Cybertrust
Certification alert service. FAMS will review associated notifications and
alerts daily and immediately notify NCRC of any intrusion breach. FAMS will
review, test, schedule, apply and validate security patches within thirty
(30) days of issue.
8
GENERAL
Except as expressly set forth herein, the relationship of the parties under this
Agreement shall be, at all times, one of independent contractors, and neither
party shall have authority to assume or create obligations on the other’s behalf
or take any action that has the effect of creating the appearance of its having
such authority without the other party’s express prior written consent. This
Agreement constitutes the entire agreement between the parties pertaining to the
subject matter hereof and supersedes all prior or contemporaneous oral or
written communications, proposals, commitments, representations, and agreements
of the parties with respect to such subject matter. No supplement, modification,
or amendment of this Agreement shall be binding upon either party unless
executed in writing by both parties hereto. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver. As to FAMS, only a Senior Vice President or the Compliance Officer may
sign a writing supplementing, modifying, or amending this Agreement, or waiving
any right of FAMS hereunder. As to NCRC, only an Officer may sign a writing
supplementing, modifying, or amending this Agreement, or waiving any right of
NCRC hereunder. The recitals, exhibits and addendums specifically referred to,
and attached to this Agreement are part of this Agreement for all purposes.
Except as otherwise expressly provided in this Agreement, all notices, requests,
demands, and other communications in connection with this Agreement shall be in
writing and shall be delivered personally or sent by Federal Express (priority
overnight) or a similar courier service, or sent by first class mail, registered
or certified, postage prepaid with return receipt requested, properly addressed
to the other party at the address set forth in the first paragraph of this
Agreement, or to such other address as shall be furnished in writing by either
party in the manner for giving notices hereunder. Any notice provided in
accordance with the requirements of this Agreement shall be deemed to have been
given (a) upon personal delivery, or (b) the earlier of: (i) two business days
after it has been sent to the other party as provided above, or (ii) actual
receipt. This Agreement may not be assigned, in whole or in part, by either of
the parties without the prior written consent of the other party unless
assignment is voluntary, by merger or operation of law. In the event of any
litigation between the parties to interpret or enforce the terms of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorney’s fees, costs and expenses.

 

-6-



--------------------------------------------------------------------------------



 



Assignment. This Agreement may not be assigned, in whole or in part, by either
party without the prior written consent of the other party (which consent may
not be unreasonably withheld or delayed).
This Agreement binds and inures to the benefit of each party’s permitted
successors and assigns. This Agreement is governed by and construed in
accordance with the internal laws of the state of California. If any provision
of this Agreement is declared invalid by a court of competent jurisdiction, the
other provisions remain in full force and effect, and this Agreement is deemed
to be amended to replace, to the extent legally possible, the rights and
obligations contained in the invalid provision. The invalidity of any provision
is not a failure of consideration. No representation or promise, or modification
or amendment to this Agreement is binding on either party unless in writing
signed by authorized representatives of both parties. The provisions of
Sections 4, 5, 6, 7 and 8 of this Agreement (and any other provisions hereof
which by their nature should survive) shall survive the expiration or
termination of this Agreement.
IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement effective as of the date first above written.

                          FIRST ADVANTAGE MEMBERSHIP SERVICES, INC.  
NationalCreditReport.com, L.L.C.    
 
                        By:  /s/ Jason Olerich   By:  /s/ William J. Caragol    
              Printed:   Jason Olerich     Printed:   William J. Caragol      
Its:     Director     Its:   CEO    

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Internet Security Requirements

A.   NCRC will be permitted to allow Consumer Users to access FAMS Reports at a
secure location (“Secure Site”) located on NCRC’s web site, known as www.NCRC
(“NCRC Website”), that is accessible only by the particular Consumer User who
ordered the information.

B.   NCRC represents and warrants to FAMS that (a) a Consumer User will be able
to access FAMS Reports through the Internet only at the Secure Site, and
(b) each time NCRC provides a Consumer User access to FAMS Reports at the Secure
Site, NCRC will have in effect a written agreement with the Consumer User that
authorizes NCRC, on behalf of the Consumer User, to place the Consumer User’s
order for the FAMS Report with FAMS. NCRC certifies to FAMS that each time it
places such orders with FAMS for FAMS Reports; NCRC will do so solely on behalf
of the authenticated Consumer User that ordered such information pursuant to the
Consumer User’s written instructions.

C.   In order to enter the Secure Site, a Consumer User must use a unique user
logon identification code and password (“Logon Code” and “Password,”
respectively).

D.   NCRC agrees that prior to transmitting any FAMS Reports or non-public
consumer information (“Consumer Information”) (FAMS Reports and Consumer
Information being referred to cumulatively as “Subject Information”) through the
Internet, or permitting any Consumer User to access such information at the
Secure Site, NCRC will maintain in effect each of the following security
procedures to prevent unauthorized use or dissemination of Subject Information:

  1.   All transmissions of Subject Information through the Internet will be
encrypted. 128-bit SSL/TLS or higher strength encryption is required.

  2.   Subject Information must also be protected when stored on servers,
subject to at least the following requirements:

  (A)   Servers storing Subject Information must be separated by firewall or
other comparable method from publicly accessible web-servers;

  (B)   Subject Information must not be stored on a server that can be accessed
by TCP services directly from the Internet and should not be referenced in
public domain name services (DNS) tables;

  (C)   All security access to these servers, both physical and network, must
include authentication and, in the case of network security, passwords that are
changed at least every 90 days; and

  (D)   All servers must be kept current with all operating system patches,
within 90 calendar days at they become available.

  3.   When displaying Subject Information, no Subject Information can be stored
permanently on the presentation server(s). NCRC shall use the presentation
server(s) only to receive the HTTP services. All HTML shall be dynamically
created or interpreted by the application server. The presentation server(s)
shall only receive the data and process it back and forth to the application
server. Data transmitted between NCRC’s browser and the application server must
not be cached, in any form, on the presentation server(s).

  4.   Subject Information may not be shared with, or accessed by any person
other than an Authorized Employee (as defined below). All transmission of
Subject Information is subject to all the terms and conditions contained in
these Internet Security Requirements. Only Authorized Employees shall have
computer network or terminal or any other access to any Subject Information.
Authorized Employees are employees of NCRC who have a need to access Subject
Information in order to carry out their official duties with NCRC for the
purposes specified in this Agreement. Prior to providing an Authorized Employee
with access to any Subject Information, NCRC will provide the Authorized
Employee with adequate training regarding these Internet Security Requirements
and the Fair Credit Reporting Act (“FCRA”) and other applicable laws, and will
require the Authorized Employee to agree to comply with all such requirements
and laws (together, “Employee Requirements”). Without limiting the generality of
the foregoing, NCRC will inform all Authorized Employees that unauthorized
access to information in Credit Reports may subject them to civil and criminal
liability under the FCRA and other applicable laws, punishable by fines,
imprisonment, or both. NCRC will not add any employee as an Authorized Employee
unless the employee has received the required training and has agreed to comply
with the Employee Requirements.

 

-8-



--------------------------------------------------------------------------------



 



  5.   NCRC shall implement adequate security measures in order to prevent use
or access of Subjection Information by persons other than Authorized Employees,
including, without limitation, the following: (a) assigning each Authorized
Employee a unique Internet identification and password (together, “Operator
Passwords”), (b) changing the Operator Passwords at least once every ninety
(90) days or sooner if a specific Authorized Employee is no longer responsible
for accessing Subject Information or NCRC has learned or suspects that there has
been unauthorized access to an Operator Password, (c) limiting knowledge of the
Subject Information and Operator Passwords to Authorized Employees and strictly
prohibiting the sharing, disclosure or public display of any such information,
(d) using all security features in the software and hardware used to access
Subject Information, (e) not transferring any hardware or software between
locations without deletion of all Subject Information and Operator Passwords,
and (f) if unauthorized access to Subject Information is discovered or
suspected, immediately notifying FAMS and further undertaking all remedial
efforts within its power and control to cure such unauthorized access or use.

  6.   NCRC will obtain and maintain in effect throughout the term of this
Agreement, a third party network security certification and review in form and
substance reasonably satisfactory to FAMS. The third party utilized by NCRC must
be one of the following: (1) Cybertrust, (2) Foundstone, Inc., (3) ePlus (4)
International Network Service, or (5) Secure Works, Inc. The certification and
review will include the following:

  (A)   A scan of all external IP addresses to determine if vulnerabilities
exist in the NCRC’s infrastructure;

  (B)   Intrusion testing on at least a calendar quarter basis;

  (C)   Review of security policies and procedures and incident management.

  7.   NCRC’s Internet connection must be protected with dedicated,
industry-recognized firewalls that are configured and managed to adhere to
industry best practices.

  8.   Subject Information may only be held on a secure server which can only be
accessed by a secure presentation server, through one of the following:

  (A)   Dual or multiple firewall method (preferred) — This methods consists of
a firewall between the Internet and the presentation server(s) and another
firewall between the presentation server(s) and the application server holding
the Subject Information. The network firewall should ensure that only the
presentation server is allowed to access the application server holding Subject
Information.

  (B)   Single firewall method (acceptable) — When a dual firewall method is not
feasible, a single firewall will provide acceptable levels of protection. The
firewall should be installed between the Internet and the presentation server.
Multiple interfaces to separate the presentation server and the application
server holding Subject Information are required. The firewall should be
configured to allow only the presentation server access to the application
server holding Subject Information.

  9.   All administrative access to the firewalls and servers should be through
a secure internal network. No direct modem access should be available to the
firewalls or servers.

  10.   No internal Internet Protocol (IP) addresses should be publicly
available or natively routed to the Internet.

  11.   The internal network should not provide any external access to any
firewall or servers without proper strong authentication or through firewalls.

  12.   Any exceptions or alerts must be logged and reviewed by NCRC and
maintained for at least one (1) year for review by FAMS.

  13.   If approved in writing by FAMS, NCRC may utilize an alternative method
of Consumer User verification, in the form of issuance by NCRC, and use by the
Consumer User, of a User ID and password. FAMS requires that NCRC securely
protect each Consumer User’s User ID and password. Password security procedures
must offer appropriate protections against random access and provide for regular
password changes. Normally, the initial password must be issued by NCRC and not
created by the Consumer User.

 

-9-



--------------------------------------------------------------------------------



 



E.   NCRC agrees that it will not archive, store, or use any FAMS Reports
received from FAMS (whether on any server or any other component of NCRC’s
network, NCRC’s Website, any Secure Site, or otherwise), and it will purge all
such information as soon as no longer needed by the Consumer User who ordered
it, but in no event will NCRC store any FAMS Reports for more than five (5) days
without FAMS written approval. In no event will NCRC resell such information or
distribute, disseminate, transfer, or provide other access to such information
to any person unless agreed to by FAMS under terms and conditions agreed to by
NCRC and FAMS, except that NCRC shall provide access to such information to the
Consumer User who ordered it as provided in this Agreement. NCRC shall be
responsible, in event of NCRC error, for any migration or leakage of Subject
Information, or any other transfer of such information, to any location that can
be accessed by any person other than the Consumer User that ordered it.

F.   FAMS may, from time to time, change any of the requirements herein
(including by imposing new requirements or procedures or modifying existing
ones) by giving NCRC written notice of the change. NCRC will conform its
systems, applications, process, and procedures to comply with, or seek mutual
clarification of, the change not later than the effective date specified by FAMS
in the notice, or if none is specified, thirty (30) days after receipt of the
notice.

G.   Compliance by NCRC with the above listed requirements shall not relieve
NCRC from the obligation to observe any other or further contractual, legal or
regulatory requirements, nor shall FAMS’s review or approval of any of NCRC’s
systems, applications, processes, or procedures constitute or be deemed to
constitute the assumption by FAMS of any responsibility or liability for
compliance by NCRC with any of the same. NCRC shall remain solely responsible
for the security of its systems and the security of all Subject Information
received by it from FAMS and for any breach of that security. FAMS retains the
right, in its sole discretion, to withhold approval of Internet access of FAMS
Reports for any reason. FAMS may suspend or terminate access to the Subject
Information at any time if FAMS has reason to believe that NCRC has violated any
of these Internet Security Requirements or any contractual, legal, or regulatory
requirements, rules or terms. NCRC will be provided a detailed explanation
pertaining to the termination and will be allowed the ability to cure such
non-compliance within seven (7) days from official notice.

EXHIBIT A-2
(IMAGE) [c84870c8487001.gif]
ACCEPTANCE OF TERMS
The following terms and conditions (“Terms and Conditions” or “Agreement”) apply
to all Credit Reports defined below) provided by First Advantage Membership
Services, Inc. (“FAMS”) and First Advantage Credco, LLC (“Credco”) transacted at
or through NCRC (the “Website”). Your order of, use of, and access to, your
consumer report (“Basic Report”), credit scores (“Scores”) and other
enhancements to the Basic Report through the Website are subject to all terms
and conditions contained herein and all applicable laws and regulations. For
purposes of these Terms and Conditions, the term “Credit Reports” includes Basic
Reports, Scores and other enhancements to Basic Reports, individually or
collectively, as the context requires. PLEASE READ THESE TERMS AND CONDITIONS
CAREFULLY. YOUR ORDER OF, ACCEPTANCE OF, USE OF, AND/OR ACCESS TO CREDIT REPORTS
CONSTITUTES YOUR AGREEMENT TO ABIDE BY EACH OF THE TERMS AND CONDITIONS SET
FORTH HEREIN. IF YOU DO NOT AGREE WITH ANY OF THESE TERMS OR CONDITIONS, DO NOT
ORDER, USE OR ACCESS ANY CREDIT REPORT AND CALL CUSTOMER SERVICE TO CANCEL YOUR
MEMBERSHIP.
This Agreement may be updated from time to time. Online customers should check
the Website regularly for updates to these Terms and Conditions. Each time you
order, access or use the Credit Reports, you signify your acceptance and
agreement, without limitation or qualification, to be bound by the then current
Agreement.

 

-10-



--------------------------------------------------------------------------------



 



In consideration of your of, access to, and/or use of Credit Reports provided by
FAMS/Credco, you agree to provide true, accurate and complete current
information about yourself when prompted to do so by the registration or
application forms or requested to do so by FAMS/Credco.
By submitting your order through the Website, you acknowledge receipt of
FAMS/Credco’s Privacy Policy and agree to its terms.
See below for a copy of FAMS/Credco’s Privacy Policy.
By requesting your Credit Report from NCRC, you certify that you are eighteen
(18) years of age or older. If any information you provide is untrue, inaccurate
or not current, FAMS or Credco, at their sole discretion, has the right to
suspend or terminate your order of, use of, and/or access to Credit Reports
provided by FAMS or Credco, and refuse all current or future orders of, use of,
and/or access to Credit Reports provided by FAMS or Credco, or suspend or
terminate any portion thereof. Further, you agree that neither FAMS nor Credco
will be liable to you or any third party if FAMS or Credco suspends or
terminates your order of, use of, or access to any Credit Report provided by
FAMS or Credco, or any portion thereof, for any reason.
Credco/FAMS obtains credit information used to prepare Credit Reports from the
three national credit repositories (Equifax, Experian, Trans Union). The Credit
Reports Credco/FAMS provides are intended to furnish you with information that
you may not otherwise have readily available to you, but should not be relied
upon for important personal and financial decisions. You should consult your own
professional adviser for specific advice tailored to your personal situation.
You agree that Credco/FAMS have no liability for information (accurate or
inaccurate) in your Credit Report.
You understand and agree that by submitting your order you are providing
“written instructions” in accordance with the Fair Credit Reporting Act, as
amended (“FCRA”), for Credco/FAMS to obtain information from your personal
credit profile from any consumer reporting agency. You also authorize
Credco/FAMS to access your personal credit profile to verify your identity and
to provide Credit Reports.
ARBITRATION
YOU UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES OR CONTROVERSIES BETWEEN YOU
AND FAMS/CREDCO AND THEIR PARENTS, AFFILIATES, SUBSIDIARIES OR RELATED
COMPANIES, INCLUDING BUT NOT LIMTED TO TORT AND CONTRACT CLAIMS, CLAIMS BASED
UPON ANY FEDERAL, STATE OR LOCAL STATUTE, LAW, ORDER, ORDINANCE OR REGULATION,
AND THE ISSUE OF ARBITRABILITY, SHALL BE RESOLVED BY FINAL AND BINDING
ARBITRATION AT A LOCATION DETERMINED BY THE ARBITRATOR. ANY CONTROVERY
CONCERNING WHETHER A DISPUTE IS ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR
AND NOT BY THE COURT. JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF. THIS
ARBITRATION CONTRACT IS MADE PURSUANT TO A TRANSACTION IN INTERSTATE COMMERCE
AND ITS INTERPRETATION, APPLICATION, ENFORCEMENT AND PROCEEDINGS HEREUNDER SHALL
BE GOVERNED Y THE FEDERAL ARBITRATION ACT (“FAA”). NEITHER YOU NOR FAMS/CREDCO
SHALL BE ENTITLED TO JOIN OR CONSOLIDATE CLAIMS IN ARBITRATION BY OR AGAINST
OTHER CONSUMERS OR ARBITRATE ANY CLAIM AS A REPRESENTATIVE OR MEMBER OF A CLASS
OR IN A PRIVATE ATTORNEY GENERAL CAPACITY. THE PARTIES VOLUNTARILY AND KNOWINGLY
WAIVE ANY RIGHT THEY HAVE TO A JURY TRIAL.
YOU UNDERSTAND THAT IT MAY BE A VIOLATION OF FEDERAL AND/OR STATE LAW FOR YOU TO
OBTAIN A CREDIT REPORT ON ANY PERSON OTHER THAN YOURSELF, AND THAT UNDER THE
FCRA, ANY PERSON WHO KNOWINGLY AND WILLFULLY OBTAINS INFORMATION ON A CONSUMER
FROM A CONSUMER REPORTING AGENCY UNDER FALSE PRETENSES SHALL BE FINED UNDER
TITLE 18, UNITED STATES CODE, IMPRISONED FOR NOT MORE THAN 2 YEARS, OR BOTH.
The FCRA allows you to obtain copy of all of the information in your consumer
credit file disclosure from consumer reporting agencies for a reasonable charge.
Full disclosure of information in your file at the three national credit
repositories must be obtained directly from the repositories by calling:

     
Experian:
  1-800-EXPERIAN (1-888-397-3742)
Equifax:
  1-800-685-1111
Trans Union:
  1-800-916-8800

 

-11-



--------------------------------------------------------------------------------



 



The FCRA also states that individuals are entitled to receive a disclosure
directly from the consumer reporting agency free of charge under the following
circumstances:

  •   You certify in writing that you are unemployed and intend to apply for
employment in the next 60 days;

  •   You are a recipient of public welfare assistance;

  •   You have reason to believe that your file at the consumer reporting agency
contains inaccurate information due to fraud;

  •   You have been denied credit, insurance, or employment within the past
60 days as a result of your Credit Report;

The FCRA also permits consumers to dispute inaccurate information in their
Credit Report without charge. Accurate information cannot be changed. You do not
have to purchase your Credit Report from NCRC to dispute inaccurate or
incomplete information in your credit file maintained by Experian, Equifax or
Trans Union (the “Repositories”).
The FCRA allows consumers to get one free comprehensive disclosure of all of the
information in their credit file from each of the Repositories once every
12 months through a central source. Georgia residents can receive two
disclosures per year. Although comprehensive, the credit reports from each of
the Repositories that are available from FAMS/Credco may not have the same
information as a credit report obtained directly from the Repositories or
through the central source. To request your free annual report under the FCRA,
you must go to www.annualcreditreport.com, or call 877-322-8228. FAMS/Credco
Credit Reports are not related to the free FCRA disclosure that you are or may
be entitled to.
The Credit Report you are requesting from Credco/FAMS through NCRC is not
intended to constitute the disclosure of Experian, Equifax or Trans Union
information required by the FCRA or similar state laws.
Consumers residing in the states of Colorado, Maine, Maryland, Massachusetts,
New Jersey, and Vermont may receive an additional free copy of their credit
report once per year and residents of the state of Georgia may receive two
(2) additional copies per year. For Illinois residents, credit reporting
agencies are required by law to give you a copy of your credit record upon
request at no charge or for a nominal fee.
See below for a full text of your summary of rights.
MODIFICATION OF SERVICES
Credco/FAMS may, at their discretion, modify, or discontinue providing, the
Credit Reports, with or without notice. You agree that Credco/FAMS will not be
liable to you or any third party for any modification or discontinuance of, the
Credit Reports.
DISCLAIMERS AND LIMITATIONS OF LIABILITY
YOU EXPRESSLY UNDERSTAND AND AGREE THAT YOUR USE OF THE WEB SITE, THE CREDIT
REPORTS, AND CONTENT IS AT YOUR SOLE RISK. ALL CREDIT REPORTS (AND THE
INFORMATION CONTAINED THEREIN) ARE PROVIDED ON AN “AS IS” OR “AS AVAILABLE”
BASIS. CREDCO, FAMS AND THEIR SUPPLIERS EXPRESSLY DISCLAIM ALL WARRANTIES,
GUARANTEES, REPRESENTATIONS AND CONDITIONS OF ANY KIND WHETHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT. THE
INFORMATION CONTAINED IN THIS WEB SITE, OR THE CREDIT REPORTS DOES NOT
CONSTITUTE LEGAL, TAX, ACCOUNTING OR OTHER PROFESSIONAL ADVICE. CREDCO, FAMS AND
THEIR RESPECTIVE SUPPLIERS MAKE NO WARRANTY OR REPRESENTATION THAT (I) THE
CREDIT REPORTS (AND THE INFORMATION CONTAINED THEREIN) ARE ACCURATE, COMPLETE OR
VALID, (II) THE CREDIT REPORTS WILL BE DELIVERED IN A TIMELY FASHION, (III) THE
CREDIT REPORTS WILL BE DELIVERED ON AN UNINTERRUPTED BASIS OR BE ERROR-FREE; AND
(IV) THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE CREDIT REPORTS WILL BE
RELIABLE.
YOU UNDERSTAND AND AGREE THAT CREDCO, FAMS AND THEIR SUPPLIERS WILL NOT BE
LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES RESULTING FROM OR IN ANY WAY CONNECTED TO YOUR ACCESS TO, USE, OR
INABILITY TO USE THE WEBSITE, OR THE CREDIT REPORTS, EVEN IF CREDCO, FAMS OR
THEIR SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF THOSE DAMAGES. SOME
JURISDICTIONS EITHER DO NOT ALLOW OR PLACE RESTRICTIONS UPON THE EXCLUSION OR
LIMITATION OF DAMAGES IN CERTAIN TYPES OF AGREEMENTS; FOR THESE JURISDICTIONS,
THE AFOREMENTIONED LIMITATION ON LIABILITY SHALL BE TO THE MAXIMUM DEGREE
PERMITTED BY APPLICABLE LAW. IF, NOTWITHSTANDING THE ABOVE, LIABILITY IS IMPOSED
UPON CREDCO OR FAMS, THEN YOU AGREE THAT CREDCO’S AND FAMS’S TOTAL LIABILITY TO
YOU FOR ANY OR ALL OF YOUR LOSSES OR INJURIES FROM FAMS’S OR CREDCO’S ACTS OR
OMISSIONS, REGARDLESS OF THE NATURE OF THE LEGAL OR EQUITABLE CLAIM, SHALL NOT
EXCEED THE AMOUNT PAID BY YOU FOR THE CREDIT REPORT TO WHICH YOUR CLAIM RELATES.

 

-12-



--------------------------------------------------------------------------------



 



NOT A CREDIT REPAIR ORGANIZATION OR CONTRACT
FAMS/Credco offers access to your Credit Report and other credit information.
Neither FAMS nor Credco are credit repair organizations, and are not offering to
sell, provide or perform any service to you for the express or implied purpose
of either improving your credit record, credit history or credit rating or
providing advice or assistance to you with regard to improving your credit
record, credit history or credit rating. You acknowledge and agree that you are
not seeking to purchase, use or access any of the Credit Reports, the Website or
content in order to do so.
Accurate adverse information in your Credit Report cannot be changed. If you
believe that your Credit Report contains inaccurate, non-fraudulent information,
it is your responsibility to contact the relevant Repository, and follow the
appropriate procedures for notifying the Repository that you believe that your
Credit Report contains an inaccuracy. Any information provided to you regarding
the procedures followed by the various Repositories related to the removal of
inaccurate, non-fraudulent information is provided without charge to you and is
available for free.
These terms and conditions, the Privacy Policy, and other policies Credco/FAMS
may post to this Website, constitute the entire agreement between Credco/FAMS
and you in connection with your use of the Credit Reports, and supersede any
prior versions of the terms and conditions, if applicable. Credco/FAMS may
update these terms and conditions from time to time by posting revised terms and
conditions on this Web Site, without notice to you, and your subsequent use of
the Web Site is governed by those new terms and conditions. The terms and
conditions are effective until terminated by Credco and/or FAMS. In the event of
termination, the Disclaimers and Limitations of Liability provisions set forth
in these Terms and Conditions will survive. In the event of a conflict between
any other notice, policy, disclaimer or other term contained in this Website,
these Terms and Conditions will control. If any provision is deemed to be
unlawful or unenforceable, it will not affect the validity and enforceability of
the remaining provisions. The section headings are for convenience only and do
not have any force or effect.
Privacy Policy Notice
Credco’s/FAMS’s policy on how your personal information is used and disclosed is
contained in Credco’s/FAM’s Privacy Policy. The Credit Reports provided under
these Terms and Conditions are web-based and you agree to accept this
notification, revisions, and the provision of an annual notice electronically
through this Website.
LEGAL NOTICE
1) NEITHER NCRC (“NCRC”), ITS EMPLOYEES, AGENTS, SUCCESSORS, AND/OR ASSIGNS,
MAKE ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ASSUME ANY LEGAL
LIABILITY OR RESPONSIBILITY FOR THE ACCURACY, COMPLETENESS, OR USEFULNESS OF ANY
INFORMATION CONTAINED AT THIS WEB SITE OR REPRESENT THAT USE OF THIS INFORMATION
WOULD NOT INFRINGE OTHER THIRD PARTY RIGHTS. FURTHER NCRC SHALL NOT BE LIABLE
FOR ANY DIRECT, INDIRECT, CONSEQUENTIAL, OR INCONSEQUENTIAL DAMAGES TO THE USER,
OR A THIRD PARTY ARISING FROM USE OF THIS WEB SITE.
2) In providing this information, NCRC does not assume any liability as a result
of the use or misuse of the information. By your use of this information, you
recognize and agree to hold NCRC harmless from any liability as a result of your
using this information, materials, products or services listed at this web site.
3) NCRC reserves the right to change any information at this website without
prior notice.
4) NCRC and its vendors and suppliers have taken substantial steps to insure the
confidentiality of information transmitted to them via the Internet. However the
user is cautioned that unexpected changes in technology may be used by
unauthorized third parties to intercept your information. Accordingly NCRC
assumes no liability or responsibility should confidential information belonging
to the user be intercepted and subsequently used by an unintended recipient.
5) You understand that the credit report is being provided by FAMS/CREDCO not by
NCRC, that NCRC is not a credit bureau, that NCRC and its product are solely
mechanisms of communication for you to obtain the Credit Report, and NCRC
assumes no responsibility or liability whatsoever for it.
6) Clicking on certain links within this web site might take you to other web
sites for which NCRC assumes no responsibility of any kind for the content or
otherwise. The content presented at this site may vary depending upon your
browser.

 

-13-



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FAMS will allow the “Yes” click on NCRC’s website to constitute “written
instructions” so long as certain requirements are followed. Such requirements
will be necessary whenever the application requires reliance on the “written
instructions” permissible purpose.
NCRC is responsible for an independent evaluation of whether it will rely on a
“Yes” click on the NCRC website as “written instructions” permissible purpose.
The NCRC website requirements, which must be followed by NCRC, are as follows:

  1.   A prominently displayed message informing the consumer that his or her
credit profile will be consulted for a stated purpose and no other, and that
clicking on the “I AGREE” button constitutes written instructions under the Fair
Credit Reporting Act. Sample disclosure language is provided below;

  2.   The “I AGREE” button must immediately follow the notice provided above.
Also, the notice and “I AGREE” button must be separate from any other notice or
message contained on the NCRC website (i.e., not part of any general privacy
notice);

  3.   A second click by the consumer following a statement asking the consumer
to confirm his or her agreement. Sample language for a second, confirming click
is provided below;

  4.   The ability of the consumer to fully review any of the terms to which he
or she is agreeing immediately preceding the consensual click. This means that
the notice and message must be in full text above the “I AGREE” button and
cannot be contained in a separate part of the website with a notification that
the consumer may review the terms if he or she wishes by clicking a separate
icon;

  5.   The consumer must not be able to proceed in the process without
affirmatively agreeing to the terms in the notice, and confirming the agreement
with a second click;

  6.   The consumer must have the ability to print out the terms to which he or
she is agreeing (i.e., the ability to print out the notice and consent provided
in 1 above); and

  7.   NCRC must have the ability to download or otherwise store the fact that
the consumer has provided “written instructions” by clicking “I AGREE”. This
cannot be satisfied by the fact that the consumer is not permitted to go further
in the process unless he or she clicks “I AGREE”. NCRC must have the ability to
print out a log or other document that indicates affirmatively that the consumer
consented by clicking “I AGREE”, and preferably the date and time of the
consent.

FAMS requires that the notice provided by NCRC be substantially as follows:
“You understand that by clicking on the “I AGREE” button immediately following
this notice, you are providing “written instructions” to FAMS/Credco under the
Fair Credit Reporting Act authorizing FAMS/Credco to obtain information from
your personal credit profile from Experian, Equifax and Trans Union. You
authorize FAMS/Credco to obtain such information solely to {purpose for
accessing credit report (a) for your own use; (b) to confirm your identity to
avoid fraudulent transactions in your name; (c) monitoring your credit file for
changes}.” [Use all that apply]
The second click notice should read substantially as follows:
“Please confirm your authorization for FAMS/Credco to obtain your credit profile
from Experian, Equifax and Trans Union to {purpose for pulling the report}.”

 

-14-



--------------------------------------------------------------------------------



 



Exhibit B
Customer User Service Standards
Customer Service Provider
CREDCO produces the JMA Credit Reports, delivers them to Consumer Users, and
provides Customer Service. CREDCO is responsible for assuring that CREDCO
maintains the service standards described in this Exhibit B, and CREDCO also has
the direct responsibilities and obligations set forth below.
Customer Service Hours

(a)   Customer Service shall be provided during no less than the following
hours: Monday through Friday from 9a.m. to 9:00 p.m. EST. Customer service will
not be provided on the following days: New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving and Christmas.

Customer Service Average Response Time

(a)   “Customer Service Response Time” (“CS Response Time”), with respect to a
call placed by a Consumer to CREDCO customer service facility means the time
that elapses between the time the call is connected and the time the call is
answered by a live operator who is fully qualified to resolve the Consumer
User’s Request, including any time the Consumer is placed on hold after the call
is initially answered.

(b)   “Average CS Response Time”, with respect to a day, means the average CS
Response Time of all calls placed by Consumer Users to CREDCO customer service
facility during such day.

(c)   The Average CS Response Time shall be 80% of all calls answered within 60
seconds with any time a Consumer User is placed on hold after the call is
initially answered being included in this time calculation.

(d)   CREDCO shall take the following action if the Average CS Response Time in
any given day does not meet 80% of all calls answered within 60 seconds as
provided above: CREDCO shall promptly deliver to NCRC a written explanation and
statement, acceptable to NCRC, of its plans to ensure that the Average CS
Response Time is met and shall make reasonable efforts to achieve that objective
within thirty (30) days after delivering the statement.

Customer Service Abandonment

(a)   Abandoned Customer Service Call (“Abandoned CS Call”) means any call
placed by a Consumer User to CREDCO customer service facility that ends prior to
being answered and resolved by a live operator, either because (i) the caller
ended the call because the wait time exceeded 60 seconds, or (ii) the call was
terminated through no act of the caller.

(b)   Customer Service Abandonment Rate (“CS Abandonment Rate”), with respect to
a day, is the ratio of (i) all Abandoned CS Calls for each such day to (ii) all
calls placed by Consumer User’s to CREDCO customer service facility on such day.

(c)   The CS Abandonment Rate shall be no more than seven percent (7%).

Additional Reporting Requests
From time to time additional customer service performance reports may be
requested by NCRC. Reporting data types and frequencies of data reporting will
be reviewed and mutually agreed upon prior to inclusion in a monthly reporting
schedule.

 

-15-



--------------------------------------------------------------------------------



 



Exhibit “C”

                          ***   ***   ***   ***   ***  
1B Experian Report
  ***   ***   ***   ***   ***
1B TransUnion Report
  ***   ***   ***   ***   ***
1B Equifax Report non CSC State
  ***   ***   ***   ***   ***
1B Equifax Report CSC State
  ***   ***   ***   ***   ***
3B Report non CSC State
  ***   ***   ***   ***   ***
3B Report CSC State
  ***   ***   ***   ***   ***
1B Experian Monitoring
  ***   ***   ***   ***   ***
1B TransUnion Monitoring
  ***   ***   ***   ***   ***
1B Equifax Monitoring
  ***   ***   ***   ***   ***
3B Monitoring
  ***   ***   ***   ***   ***
Online Authentication
  ***   ***   ***   ***   ***
1B Score
  ***   ***   ***   ***   ***
3B Score
  ***   ***   ***   ***   ***
What if Simulator (TransUnion report required)
  ***   ***   ***   ***   ***
Customer Service
  ***   ***   ***   ***   ***
Customer Service Training
  ***   ***   ***   ***   ***
Customer Service Curriculum Development
  ***   ***   ***   ***   ***  
Credit Interface Set-Up Fee
  ***   N/A   N/A   N/A   N/A
***Minimum
  ***   ***

      Product   Info/Notes   1B Report  
Experian Report
3B Report non CSC State  
 
3B Report CSC State  
Arkansas, Iowa, Illinois, Indiana, Kansas, Kentucky, Louisiana, Minnesota,
Missouri, North Dakota, Nebraska, Ohio, Oklahoma, Texas, Wisconsin
1B Monitoring  
Experian Monitoring
3B Monitoring  
Daily Monitoring
Online Authentication  
Experian L3 Product
1B Score  
TU Algorithm score range 150- 930
3B Score  
TU Algorithm score range 150- 930
What if Simulator  
Charged per consumer use (unlimited simulations for 30 days)
Customer Service  
Volume tier is based on per minute of talk time, includes long distance
Customer Service Training  
Per Hour
Customer Service Curriculum Development  
Per Hour

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.

 

-16-